DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There are two instances of claim 22, the second of which has been renumbered 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rak (US 5636776 A) in view of Slack et al. (US 8979181 B2)(Slack), Ingram (US 4270681 A), and Bott (US 4274570 A).

Rak does not specifically disclose the recessed portion is dimensioned and shaped to cover and conceal all of the plurality the attachment sections of the supporting structure that extend beneath the recessed portion including one of the plurality of attachment sections that is located between an adjacent pair of the plurality of fastener receiving portions, the recessed portion being further dimensioned and shaped to expose the adjacent pair of the plurality of fastener receiving portions of the supporting structure; and, a plurality of fastener receiving portions, each of the fastener receiving portions being located between two of the plurality of attachment sections,  and extending between the adjacent pair of the plurality of fastener receiving portions, or the attachment flange being removably attached to the adjacent pair of the plurality of fastener receiving portions of the supporting structure via first fastener members that removably attached to of the plurality of fastener receiving portions,
Slack teaches the ability to have a roof rail system (Fig. 5 as well as Annotated Fig. 5 below) including a roof rail with a recessed portion (112a/112b) and a support 



    PNG
    media_image1.png
    456
    349
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Rak and use the teaching of Slack and include support portions having a pair of fastener receiving portions because such a 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Rak and further use the teaching of Slack and have the recessed portions cover and conceal all of the portions of the supporting structure except for the fastener receiving portions because such a change would allow the fastener receiving portions to be accessed while protecting the rest of the structure from the external environment thereby preventing damage or corrosion.   
Modified Rak does not specifically disclose the accessory supporting flange extending upwardly and having an elongated slot defined therein that extends in a vehicle longitudinal direction, the accessory supporting flange further having a second accessory supporting flange that extends horizontally from the attachment flange of the bracket in an outboard direction from a lower end of the elongated slot,
Ingram teaches the ability to have a roof rack system including an attachment flange (48) and an accessory supporting flange (52) rigidly and fixedly attached to the attachment flange, the accessory supporting flange having an opening (76) defined therein for attachment of roof accessory retaining elements. Ingram discloses the opening (76) in the accessory supporting flange is an elongated slot that extends in a 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Rak and modify the device such that it includes an accessory supporting flange as described by Ingram because such a change would allow for a tie-down strap to be attached to the rack system thereby further securing objects to the vehicle.
To the degree that it can be argued that Rak does not specifically disclose the structure of an attachment flange. 
Bott teaches (Fig. 3) the ability to have a bracket (22) including the structure of an attachment flange (60/56/58) compatible with a similar support structure (80), including an aperture therethrough and including a threaded fastener (74) that extends and connects to a similar supporting structure fastener receiving portion (84).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Rak and use the teaching of Bott and include the structure of an attachment flange on a lower portion of the bracket because such a change would include a known attachment flange of a roof rail bracket having a similar connection type.
Regarding claim 17, modified Rak and specifically Ingram discloses a cargo bar (100) removably attached to the second cargo supporting flange, via a mechanical fastener that extends through the opening of the second accessory supporting flange the cargo bar extending in a side-to-side lateral direction relative to the vehicle.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rak (US 5636776 A) in view of Slack et al. (US 8979181 B2)(Slack), Ingram (US 4270681 A), Hickey (US 6,497,350 B1) and Bott (US 4274570 A),.
Regarding claim 21, Rak discloses A vehicle roof rail assembly (Fig. 1), comprising a supporting structure (42) having a plurality of attachment sections (around 44) and a fastener receiving portion (48), the attachment sections being attached to the roof of a vehicle (Fig. 2), a roof rail (12) also fixedly attached to the roof of the vehicle, the roof rail having a recessed portion (Fig. 2), a bracket (22) having an attachment flange (noting the lower portion of 22 and the supporting structure of the threaded attachment fastener described in Col. 4; Ll. 60-65), the attachment flange overlaying a section of the recessed portion the roof rail, an accessory supporting flange fixedly attached to the attachment flange.
Rak does not specifically disclose the recessed portion is dimensioned and shaped to cover and conceal all of the plurality the attachment sections of the supporting structure that extend beneath the recessed portion including one of the plurality of attachment sections that is located between an adjacent pair of the plurality of fastener receiving portions, the recessed portion being further dimensioned and shaped to expose the adjacent pair of the plurality of fastener receiving portions of the supporting structure; and, a plurality of fastener receiving portions, each of the fastener receiving portions being located between two of the plurality of attachment sections,  and extending between the adjacent pair of the plurality of fastener receiving portions, or the attachment flange being removably attached to the adjacent pair of the plurality of 
Slack teaches the ability to have a roof rail system (Fig. 5 as well as Annotated Fig. 5 below) including a roof rail with a recessed portion (112a/112b) and a support portion including (60/S) including attachment portions to attach to the vehicle (Col. 8; Ll. 62-67) and a pair of fastener receiving portions (FR), the recessed portion dimensioned and shaped covering and concealing the attachment sections of the supporting structure located beneath the recessed portion (Fig. 5), and exposing two of a plurality of the plurality of fastener receiving portions (noting only the fastening receiving portions are revealed).



    PNG
    media_image1.png
    456
    349
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Rak and use the teaching of Slack and include support portions having  a pair of fastener receiving portions because such a change would require a mere duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8. Alternatively, including an additional fastener receiving portion allows for an additional attachment between the roof rail and an attachment flange thereby allowing for a more secure attachment. It is noted an attachment flange attached to both of the fastener receiving portions would extend therebetween.

Modified Rak does not specifically disclose the accessory supporting flange extending upwardly and having an elongated slot defined therein that extends in a vehicle longitudinal direction, the accessory supporting flange further having a second accessory supporting flange that extends horizontally from the attachment flange of the bracket in an outboard direction from a lower end of the elongated slot,
Ingram teaches the ability to have a roof rack system including an attachment flange (48) and an accessory supporting flange (52) rigidly and fixedly attached to the attachment flange, the accessory supporting flange having an opening (76) defined therein for attachment of roof accessory retaining elements. Ingram discloses the opening (76) in the accessory supporting flange is an elongated slot that extends in a vehicle longitudinal direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Rak and modify the device such that it includes an accessory supporting flange as described by Ingram because such a change would allow for a tie-down strap to be attached to the rack system thereby further securing objects to the vehicle.

Hickey teaches the ability to have a roof rack system including an attachment flange (16f) and the ability to have an accessory supporting flange (16b) extending in an outboard direction (to the degree that it includes a dimension extending in the outboard direction) it is noted that Hickey also demonstrates the ability to have an accessory supporting flange that extends in an inboard direction (Fig. 10A).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Rak and shape the device such that a portion of the second accessory flange extends in an outboard direction because such a change would allow the overall width of the rack to increase.
To the degree that it can be argued that Rak does not specifically disclose the structure of an attachment flange. 
Bott teaches (Fig. 3) the ability to have a bracket (22) including the structure of an attachment flange (60/56/58) compatible with a similar support structure (80), including an aperture therethrough and including a threaded fastener (74) that extends and connects to a similar supporting structure fastener receiving portion (84).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Rak and use the teaching of Bott and include the structure of an attachment flange on a lower portion of the bracket because such a change would include a known attachment flange of a roof rail bracket having a similar connection type.
.

Allowable Subject Matter
Claims 1, 3-6, 8, 11-15, and 18-20 are allowed.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5 May 2021 have been fully considered but they are not persuasive. 
Applicant argues with respect to claims 16 and 21 that Rak, Ingram, Bot, and Slack et al. all fail to disclose or suggest the combination of features recited in amended claim 16. Examiner respectfully disagrees noting the rejection above. In response to the Applicant's arguments, 37 CFR § 1.111(b) states, “A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the reference does not comply with the requirements of this section.”  Applicant has failed to specifically point out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700.  The examiner can normally be reached on 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.T.T./Examiner, Art Unit 3734         

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734